 

Case 7:21-mj-00792-UA Document5 Filed 02/08/21 Page 1 of 1

COMPLAINT/REMOVAL DISMISSAL
United States District Court
Southern District of New York

 

 

 

 

Mag. Judge Dkt. No, “2 | Mag Te | Date a Vs lz
USAO No. ADEN Roe Stiniic
The Government respectfully requests the Court to dismiss without prejudice the Complain ___ Removal
Proceedings in
United States v. Che S*rs elie M_ Kel\\ y
y
The Complaint /Rule Pe Atk avi was filed on {-2\-Z\

 

__U.S. Marshals please withdraw warrant. (Blok
‘ANT UNITED STATES ATTORNEY

Pee NY Sg. we sne

 

 

 

 

SO ORDERED: (Print name)
UNITED STATES MAGISTRATE JUDGE DATE
Distribution: White+Court Yellow-U.S. Marshals Green~Pretrial Services Pink-AUSA Copy
